DARGAN, J.
The section of the act upon which this indictment is founded, is in the following language: “ Every person who shall corruptly promise, or give to any executive, legislative, or judicial officer, after his election, or appointment, either before, or after he shall have been qualified, or shall have taken his seat, any gift, or gratuity whatever, with intent to influence his act, vote, opinion, decision, or judgment, on any matter, cause, or proceeding, which may be then pending, or may by law come, or be brought before him, in his official capacity, shall be punished by imprisonment in the penitentiary, not less than two, nor exceeding ten years.”
We think that in order to consummate the crime under this act, it must be shown, that the cause or proceeding was pending before the officer, at the time the gift, or promise was made; or that the cause, or proceeding, was afterwards instituted before the officer, or so instituted, that in the ordinary mode of proceeding, the same would come before him'.
The evidence shows, that the offer made to the justice was rejected; no suit had then been brought before him, nor was it shown that any suit or proceeding, was afterwards commenced. The mere proof of the offer, which was rejected, (no suit being then pending, nor any afterwards commenced,) is insufficient to make out the crime. We also think, that a mere offer, which is rejected, does not constitute a promise, or gift, under the statute. It is true, that an offer to bribe a judicial officer, is a high offence at the common law, and one that deserves severe punishment. It is an attempt to corrupt the fountain of justice, and to pervert the object and end of government. Such an offence was severely punished at the common law, and might well have been made a penitentiary crime. But we cannot come to the conclusion, that the stat*606ute intended to punish by imprisonment in the penitentiary, the mere offer to bribe. To perfect the crime, there must be. an acceptance of the promise, or gift, either express, or implied. But if the bribe is rejected, the offence is punishable at the commonlaw, by fine and imprisonment.
From this view it follows, that there is error in the charge of the court, and also error in refusing to arrest the judgment .on the motion of the defendant, as the indictment does not aver, that any suit, or legal proceeding was then pending, or was afterwards instituted.
Let the judgment be reversed, and the cause remanded.